Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species a, the display comprising a blue light source, and a luminescent component having the structure defined in species 6 in the reply filed on 3 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 2 in parts A and C of figure 1, in parts A-C in figure 2, in parts A-B in figure 3 and in figure 4.
The drawings are objected to because in part B of figure 2, reference number 5 is missing from the line identifying the bottom layer. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, lines 17-19 refer to claims 2, 13 and 16. The specification should not refer to claim number since the numbering of the claims in this application will change once the application is in condition for allowance and the subject matter of claims 2 and 16 referred to in the specification have and will change during prosecution. It is noted that applicant canceled claim 13 in the amendment of 3 October 2022 and claim 16 is not directed to a method as noted in line 19 on this page. It is directed to a backlight in a liquid crystal display.
Page 4, lines 28-36 teaches the term “perovksite crystals” are crystals having the general formula of M1M2X3, where M1 are cations of coordination number 12, M2 are cations of coordination number 6 and x are anions in the cubic, pseudocubic, tetragonal or orthorhombic positions of the lattice. Page 25, line 27 through page 26, line 13 teach the perovskite crystals are crystals of the general formula [A1M1]aM2bXc, where A1 is a monovalent organic cation, M1 is an alkaline metal, M2 is a metal other than M1, X is a halide, a sulfide, or a pseudohalide, a is 1-4, b is 1-2, c is 3-9, and where at least one of M1 or A1 is present. The definition for “perovksite crystals” on page 4 and that on pages 25-26 are different. This discrepancy needs to be corrected. 
Page 28, lines 35-37 teaches the second luminescent crystals and page 29, lines 9-19 teaches the third luminescent crystals can both be micron sized phosphors. Lines 18-19 on page 29 teaches the micron sized phosphor can be K2SiF6:Mn. This definition for “luminescent crystals”  is different from that given on page 3, lines 13-15 which states “luminescent crystals” are crystals of 3-100 nm made of semiconducting materials. Micron sized phosphors, such as K2SiF6:Mn, are not semiconductor materials of a size of 3-100 nm. This discrepancy needs to be corrected. Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  The dash before “claim 2” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 teaches the Tg is determined during the second heating cycle at a heating rate of 20 K/min, starting at -90oC and raising the temperature to 250oC. While the Examiner was unable to obtain a copy of DIN EN ISO 11357-2:2014-07, DIN EN ISO 11357-2:2020 does not give the atmosphere used to determine the Tg. Since the atmosphere is not defined in the claim or in DIN EN ISO 11357-2, this indicates to one of ordinary skill in the art that the Tg was determined in air since it is standard in the chemical arts for the atmosphere to only be given if it is not air. The specification teaches the Tg is determined during the second heating cycle at a heating rate of 20 K/min, starting at -90oC and raising the temperature to 250oC in nitrogen (5.0) atmosphere. Thus the claimed method of determining Tg is different from that disclosed in the specification. This discrepancy needs to be corrected. 
Clam 11 teaches the protective layer can be a polymer with humidity barrier properties, a polymer with oxygen barrier properties of a polymer coated with an oxide layer. Page 33, lines 1-20 teaches the protective layer can be a polymer humidity barrier material containing a material selected from cyclic olefin copolymers or polyvinylidene chlorides; a polymer oxygen barrier material containing a material selected from ethylene vinyl alcohol polymers or a substrate, such as polyethylene terephthalate having a thin inorganic layer comprising silicon oxide or aluminum oxide. The disclosed polymers and coated substrate do not support the claimed protective layers made of the claimed generic polymers and oxide coated polymer. This discrepancy needs to be corrected. 
Finally, applicants amended claim 17 so that method A now teaches the substrate is coated with a layer of the second element and the last step of method B is to apply further coating and optionally finishing steps. There is no teaching or suggestion in the originally filed disclosure that the optional layer which can coat the substrate as taught in Method A of claim 17 or in lines 33-34 on page 39 can composed of the disclosed second element nor that the last step of method B can coating and finishing steps. Thus the amendments to claim 17 are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 teaches the luminescent crystals having a perovskite crystal structure of claim 2 have a size between 3-100 nm and/or is selected from compounds having the general formula [A1M1]aM2bXc, where A1 is a monovalent organic cation, M1 is an alkaline metal, M2 is a metal other than M1, X is a halide, a sulfide, or a pseudohalide, a is 1-4, b is 1-2, c is 3-9, and where at least one of M1 or A1 is present. The size limitation does not further limit the luminescent crystals of claim 2 since page 3, lines 13-15 defines “luminescent crystals” as crystals of 3-100 nm, or in other words, have a size between 3-100 nm. The claimed definition of “perovskite crystal” in claim 7 is different from that given on page 4, lines 28-36, which teaches the term “perovksite crystals” are crystals having the general formula of M1M2X3, where M1 are cations of coordination number 12, M2 are cations of coordination number 6 and x are anions in the cubic, pseudocubic, tetragonal or orthorhombic positions of the lattice. Therefore claim 7 is indefinite since it either does not further limit the subject matter of claim 2 or teaches crystals having a definition different from that given in the specification.
Claims 8 and 9 teaches the second and third luminescent crystals can be micron sized phosphors. The definition of “luminescent crystal” in the specification limits the claimed crystals to crystals of 3-100 nm made of semiconducting materials. Thus these claims are indefinite since they include materials excluded by the definition for “luminescent crystal” given in the specification. 
Claim 9 is also indefinite as to where the third luminescent crystal can be present in the claimed film, in the first element, in the second element or in both. It is noted that page 29, lines 11-12 teaches the third luminescent crystal, if present, are in the first element. 
Regarding claim 15, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Finally, claim 17 is indefinite since the process of method B does not produce a luminescent component film comprising the structure of second element layer-first element layer-second element layer. There is no teachings of forming a second element layer on the first element. In addition, claim 17 is indefinite since the processes of methods A and C produce a luminescent component film comprising the structure of protecting layer-second element layer-first element layer-second element layer-protective layer. There is no teaching in the claims nor in the specification that the claimed substrates are or act as protective layers. Finally, in method A, there is no requirement of forming a protective layer on the taught second element layer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11, 14, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 13 and 15 of copending Application No. 17/230212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the luminescent component of copending claims 1-9 suggest the component of claims 2-9 and 11 of this application. Method C in copending claim 15 using the composition of claim 2 suggests method C in this application. Finally, the display of copending claims 12 and 13 where the second element has the composition of claims 1 and 2 suggests the elected display claimed in this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-9, 11, 14, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13, 15 and 16 of U.S. Patent No. 11,008,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented structure of claims 8 and 15 where the first element is that of claims 1 and 3-7 and the second element is that of patented claims 2-7, where P2 has a WVTR <1 gmm/m2day and OTR<50 cm3mm/m2*day*atm suggest the component of claims 2-9 and 11 of this application. Method C in patented claim 1s using the composition of claim 2 suggests method C in this application. Finally, the display of patented claims 11 and 16 where the second element has the composition of claim 2 suggests the elected display claimed in this application. 
Conclusion
	WO 2017/108962 is cited as of interest since it teaches a luminescent component having the layered structure of a second element atop a first element so as to cover and seal the first element, where the second element comprises a second polymer which has a WVTR of less than 1 gmm/m2day and the first element comprises luminescent crystals have the composition of claim 7 and a size which overlaps that taught in claim 7 in a polymer. The Tg of the taught polymers are not disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/20/22